Case 2:19-cv-04273-JFW-KS Document 18 Filed 08/02/19 Page 1 of 1 Page ID #:61



 1
 2
 3
                                                                       closed
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   NORMA FRANCHINA,                             Case No. 2:19-cv-04273 JFW (KSx)
12                           Plaintiff,           ORDER DISMISSING ACTION
                                                  WITH PREJUDICE
13   v.
14   HOAG MEMORIAL HOSPITAL
     PRESBYTERIAN/CIGNA GROUP
15   INSURANCE, POLICY NUMBER
     FLK0960425, an ERISA PLAN; LIFE
16   INSURANCE COMPANY OF
     NORTH AMERICA,
17
                             Defendants.
18
19
20
21            Having considered the parties’ stipulation, and good cause appearing, IT IS
22   HEREBY ORDERED that this action is dismissed as to all parties, in its entirety,
23   with prejudice, and each party is to bear their own attorneys’ fees and costs.
24            IT IS SO ORDERED.
25
     DATED: August 2, 2019                   _________________________________
26
                                             HON. JOHN F. WALTER
27                                           UNITED STATES DISTRICT JUDGE
28
     LA #4849-4984-9502 v1                     -1-             CASE NO. 2:19-cv-04273 JFW (KSx)
